I agree to the conclusion that the proposed "homestead exemption" amendment should not, since its effectiveness and validity may be more deliberately considered and determined after its adoption (if it should be adopted), now be enjoined and thereby kept from being considered and voted upon by the electors, merely because of the small amount of tax money that will be expended in its publication.
But I think that this Court, now that the matter is before it, should construe the proposed amendment in its relation to the Constitution of the United States, and should here and now hold, as it must assuredly hold at some later time if the objection is again renewed and brought before it, that nothing in the said proposed constitutional amendment can exempt homesteads from that tax liability which has already been pledged in favor of creditors who are entitled to look to Section 10, Article I, of the Federal Constitution to keep in force and effect all provisions of law that they were entitled to look to when their obligations were made. *Page 714 
One of these provisions of law was a provision of Section 1 of Article X of the Florida Constitution itself, which says: "But no property (meaning the homestead provided for in Article X) shall be exempt from sale for taxes and assessments, etc." This was but another way of saying, "But all homestead property shall be subject to taxation and assessments and sale for taxation and assessments" under Section 1 of Article X of the State Constitution construed in relation to other sections relating to taxation. It is plainly beyond the power of either the Legislature or of the people of Florida to adopt any measure, constitutional amendment or otherwise, which will so alter Section 1 of Article X in its meaning as to make it in effect read, "But no homestead property, except that portionunder $5,000.00 in valuation, shall be exempt from sale for taxes and assessments, etc.," and thereby do what the Supreme Court of the United States has said cannot be done in violation of Section 12 of Article I of the United States Constitution, that is, so change the existing tax laws of the State as to "postpone," "retard," "hinder" or "embarrass" tax collections pledged for debt payments, even though complete frustration is neither attempted nor accomplished by the measures adopted. Louisiana v. New Orleans, 102 U.S. 203, 26 L. Ed. 132.
The proposed constitutional amendment now under consideration in this case, if adopted, must be considered as if it read:
"Section 7. There shall be exempted from all taxation, other than special assessments for benefits, * * * the homestead as defined in Article X of the Constitution of the State of Florida up to the valuation of $5,000.00; provided, however, that the title to said homestead may be vested in such head of a family or in his lawful wife residing upon such *Page 715 
homestead or in both, and provided further, that all homesteads shall remain liable to taxation and assessments and sales for taxation and assessments with respect to outstanding obligations which are in force when this amendment is voted upon."
This Court is bound by the provisions of the Constitution of the United States and the decisions of the Supreme Court of the United States interpreting it. The case of Edwards v. Kearzey,96 U.S. 595, 24 L. Ed. 793, plainly requires the proposed amendment to be construed as inapplicable to existing obligations in force at the time it is voted upon.
TERRELL, J., concurs.